UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6913



JOHN E. ANDERSON, JR.,


                                              Plaintiff - Appellant,
          versus


OFFICER KRAFT, Police Officer, Hopewell Police
Department,

                                               Defendant - Appellee,

          and


DARNLEY R. HODGE, Superintendent; T. V. WYCHE,
Guard/Sergeant,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-980-AM)


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John E. Anderson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John E. Anderson, Jr., appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      See Anderson v. Kraft, No. CA-99-980-AM

(E.D. Va. June 5, 2000).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
June 2, 2000, the district court’s records show that it was entered
on the docket sheet on June 5, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2